Citation Nr: 1417151	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-35 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a nasal condition (chronic scabbing).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 2000 to December 2005, and from January 2011 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a Travel Board hearing on his VA Form 9 Substantive Appeal, and, most recently, a hearing was scheduled for March 2014.  Despite receiving adequate notice of that hearing by way of a two February 2014 letters, as well as notice to his representative in January 2014, he failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an August 2010 submission, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to service connection for a nasal condition.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for a nasal condition, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In August 2010, the Veteran submitted a VA Form 21-4138 to the Board indicating that he no longer wished to pursue his appeal for entitlement to service connection for a nasal condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.

In dismissing the appeal as to this issue, the Board acknowledges that the RO administratively dismissed the issue in August 2010.  As of that date, however, the Veteran had already perfected the appeal by filing his November 2007 VA Form 9 substantive appeal, thus conferring jurisdiction over the matter to the Board.  38 C.F.R. § 20.202, 20.204.


ORDER

The appeal as to the issue of entitlement to service connection for a nasal condition (chronic scabbing) is dismissed.


REMAND

The Veteran's claim for service connection for hearing loss was last denied due to a lack of a current hearing loss disability.  38 C.F.R. § 3.385 (2013).  Since the last supplemental statement of the case, the Veteran reentered active duty, and deployed overseas.  As such, there is not an accurate disability picture, and a new examination is warranted to determine whether he has a current hearing loss disability.

Additionally, neither the most recent service treatment records, nor any ongoing treatment records, are available to the Board; such must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain and associate with the claims file the service treatment records from the Veteran's most recent period of active duty service.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After all available records have been obtained, schedule the Veteran for a VA audiological examination.  The examiner is to be provided access to the claims folder and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating hearing loss disabilities the examiner is to provide a detailed review of the Veteran's pertinent audiological history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that a current hearing loss disability (if any) began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  Based on the Veteran's service, the examiner should assume that he had significant noise exposure in service.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


